Case 1:20-cv-01869-AJN Document 1-1 Filed 03/03/20 Page 1 of 9

EXHIBIT A
NYSCEF DOC. NO. 1

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
ADAM KIDRON, *
Plaintiff,
-against-
CENTURY SURETY COMPANY
Defendant.
4

 

RECEIVED NYSCEF:

Index No.

SUMMONS

Plaintiff's Address:
1075 Grand Concourse, Apt. #6R
Bronx, NY 10452

The basis of the venue designated

is:
Plaintiff's Address

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your Answer on the Plaintiff's attorneys within twenty (20) days after the service of
this summons, exclusive of the day of service or within thirty (30) days after the service is
complete if this summons is not personally delivered to you within the State of New York and in
case of your failure to Answer, judgment will be taken against you by default for the relief
demanded in the annexed Complaint with interest from the date the cause of action arose, costs,

disbursements and attorneys fees.

Dated: New York, New York
February 4, 2026

TO:

Century Surety Company

c/o Demetriou General Agency, Inc.
415 Madison Avenue, 13" Floor
New York, NY 10017

lof 5

7

Z
Matthew S. Aboulafia, E

 

  
 

Aboulafia Law Firm LL
Attorneys for Plainti
228 East 4 ét, Suite 1700

New York, NY 10017
(212) 684-1422

62/04/2620

Filed 03/0826 "Page *2/6PS= |

 
 

 

Filed 03/03/28 "Page 8 GPIE |

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 02/04/2020 |

SUPREME COURT OF THE STATE OF NEW YORK.

 

 

COUNTY OF BRONX
- X Index No.
ADAM KIDRON,
COMPLAINT
Plaintiff,
-against-

CENTURY SURETY COMPANY

Defendant.

x

Plaintiff, by his attorneys, Aboulafia Law Firm LCC, as and for his Complaint, herein
allege upon information and belief as follows:
THE PARTIES

1. At all times hereinafter mentioned, Plaintiff ADAM KIDRON, is an individual residing at
1075 Grand Concourse, #6R, Bronx, N'Y 10452.

2. At all times hereinafter mentioned, Plaintiff ADAM KIDRON had and continues to have an
ownership interest and insurable interest in the property located at 430 West 250" Street,
Bronx, NY. (“Subject Premises”)

3. At alk times hereinafter mentioned, Defendant CENTURY SURETY COMPANY
(“Century”) was and stili is a business entity, licensed, admitted and/or engaged in the
business of providing liability insurance and being an insurer in the State of New York, and
located at 465 Cleveland Avenue, Westerville, Ohio 43082,

4, At all times hereinafter mentioned, Defendant Century designated Demetriou General
Agency, Inc. as its company representative for service of suit, with an address of 415

Madison Avenue, 13" Floor, New York, NY 10017,

 
 

Filed 03/03/26 “Page *2/GrS® |

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/04/2020 |

 

5. At all times hereinafter mentioned, Defendant was and is authorized by the Department of
Financial Services of the State of New York to engage in the business of insurance in the
State of New York and to issue policies of insurance including the policy herein sued upon. |

|

RELEVANT FACTS

 

6. On or about August 2012, Plaintiff retained the services of Sun Dragon Industries Corp.
(“Sun Dragon”) to perform certain renovation and construction work at the subject premises.

7, On or about March 2014, Sun Dragon abandoned the construction/renovation project leaving
the premises in a state of disrepair with damages sustained throughout the subject premises as
aresult of Sun Dragon’s negligence.

$. On November 26, 2614, Plaintiff commenced suit against Sun Dragon for negligence,
amongst other theories of liability. The suit was filed in the Supreme Court of the State of
New York, County of New York, bearing Index No. 653667/2014. (“Underlying Action”)

9. Notice of the suit was provided to Sun Dragon’s liability carrier, Defendant Century Surety
Company, under Policy No. CCP784252.

10. On November 26, 2014, Defendant Century disclaimed coverage ta Sun Dragon and to
Plaintiff for the claims asserted by Plaintiff in the underlying action.

11. Ultimately, the underlying action proceeded to Inquest, and on May 31, 2019 a judgment was

 

granted to Plaintiff as against Sun Dragon in the amount of $4,470,390. 18, plus interest from
January 1, 2016.
12. The decision was then converted into a Judgment in the amount of $5,964,068.12, and was

duly filed with the Clerk of the Court on September 16, 2019.

3 of 5
 

 

Filed 03/03/26 “Page S’6PS® -

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/04/2020 |

13, On January 2, 2020, Netice of Entry of the decision granting Plaintiff's Inquest and the
Judgment was served upon Sun Dragon and Defendant Century, and was duly filed with the
court,

14. To date, no portion of the Judgment has been satisfied by either Sun Dragon or Century.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST
DEFENDANT

15. Pursuant to New York Insurance Law §3420(2), Plaintiff has standing to file suit directly
against Defendant Century to recover the judgment entered against its insured, Sun Dragon.

16. Pursuant to Sun Dragon’s policy with Century, ISO Form CG G0 01 12 07, Plaintiff has
standing to file suit directly against Century to recover the judgment entered against its
insured, Sun Dragon.

17, That Sun Dragon’s policy with Century provides coverage for damages to the subject
premises that are separate and apart from Sun Dragon’s “product” or “work.”

18. That Century breached the terms and conditions of its policy with Sun Dragon, and

improperly disclaimed coverage for all the damages sustained to the subject premises.

 

19. That the subject policy contains a limit of insurance of $1,000,000 for each occurrence,

 

20. That at least $1,000,000 of Plaintiffs damages fall within the coverage provided under the
subject policy, and as such Defendant is required to indemnify Plaintiff up to the policy limit.

21. Defendant has failed or otherwise refused to indemnify Plaintiff for the damages sustained
despite Plaintiff's compliance with Insurance Law §3420(2), as well as all the terms and
conditions of the subject policy.

23. As a result of Defendant’s breach of contract, Plaintiff has been damaged in the sum of at

least £1,000,000.00.

4 of 5
 

 

Filed 03/03/20 “Page BGP S* |

RYSCEF Doc. NO. 1 : : - RECEIVED NYSCEF: 02/04/2020 |

WHEREFORE, it is respectfully requested that Plaintiff has judgment against
Defendant on the First cause of action in the sum of at least $1,000,000.00, and for costs and

disbursements of this action. :

 
   

Dated: New York, New York
February 4, 2020 4

ZL

Matthew S. Abowilafia, Bast

Aboulafia Law Firm L.

Attorneys for P i

228 East 45" Street, Suite 1700

New York, NY 10017

(212) 684-1422

 

 

5 of 5
Case 1:20-cv-01869-AJN Document 1-1 Filed 03/03/20 Page 7 of 9

EXHIBIT B
 

 

Filed o3783/28° Page SUF 9

NYSCEF DOC. NO, 2 RECEIVED NYSCEF: 02/10/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF BRONX
X — Index No. 21746/20208
ADAM KIDRON,
AFFIDAVIT OF SERVICE
Plaintiffs,
-against-
CENTURY SURETY COMPANY,
Defendants.
K
STATE OF NEW YORK)
> SS.
COUNTY OF BRONX )
Samantha Mclsaac, being duly sworn, deposes and says:
1, Tam over 18 years of age, and I am not a party fo this action.

2. My business address is in the County of New York, State of New York.

3, On February 6, 2020, I served a true copy of the annexed, SUMMONS AND
COMPLAINT, by hand delivery to J. Alcott (deseription below), an agent for Demetriou General
Agency, Inc., authorized agent for service of process on behalf of Defendant Century Surety Company, at
the address indicated below:

J Alcott

Gender: Male

Hair Color: Grey

Eye Color: Brown

Skin Tons: White
Approximate Age: 50-65
Approximate Height: 6°

Demetriou General Agency, Inc.
One Liberty Plaza, Suite [900
New York, NY 10006

4. On February 10, 2020, service was completed by depositing a copy of the SUMMONS AND
COMPLAINT WITH NOTICE OF ELECTRONIC FILING on 2/10/2020 in a postpaid, properly
addressed envelope by first class mail, bearing the legend Personal & Confidential and not indicating
legal action, in an official depository under the exclusive care and custody of the United States Post
Office in the State of New York. Mailing was made to Demetriou General Agency, Inc., One Liberty
Plaza, Suite 1900, New York, NY 10006 and Century Surety Company at 485 Cleveland Avenue,
Westerville, Ohio 43082.

Swontto befgre me this
pe day of Pebruary 2020

 
  
 

ACH aL ANFAEA Samantha Mcisaac
Notary Publla, stain of Maw York
No. GAS dBA
Qualified In Kinga Gounty 2
Commission Expires May 23, £0.

1 of 1
Case 1:20-cv-01869-AJN Document 1-1 Filed 03/03/20 Page 9 of 9

INDEX OF STATE ACTION DOCUMENTS

Exhibit A The Summons and Complaint, Supreme Court of the State of New York,
Bronx County, Index Number 21746/2020E

Exhibit B February 10, 2020 Affidavit of Service
